TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00578-CR


Salviano Martinez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-06-204018, HONORABLE DONALD LEONARD, JUDGE PRESIDING


O R D E R

	After considerable delay in obtaining the reporter's record, appellant's brief was due
on September 2, 2008.  On November 11, 2008, almost two months after we sent a late-brief notice,
appellant's attorney filed a motion for extension of time, asking that the deadline be extended ninety
days.  We granted that motion and extended the deadline to December 1, 2008, but the brief was not
filed.  Instead, on January 6, 2009, counsel filed a second motion for extension of time, asking for
an additional forty days to file the brief.  We grant the motion and order counsel to file appellant's
brief no later than January 12, 2009.  No further extensions will be granted. 
	It is ordered January 9, 2009.

					___________________________________________
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Do Not Publish